Cochrane, J.:
I concur in the result on the sole ground that the jury were not sufficiently instructed as to the effect on the evidence of the confidential business relations between the decedent and her chief beneficiary. I do not, however, indorse all the arguments or suggestions of the presiding justice. Those arguments were proper considerations for the jury and they have passed on them adversely to the appellant. The vice is that in doing so they did not properly appreciate the necessity of an explanation by the proponent satisfactory to them that the will was the free and intelligent expression of the wishes of the decedent. Justice, therefore, requires a new trial.
Decree reversed upon the exceptions taken, and ordered that the questions be retried before a jury, with costs to the appellant to abide the event.